Citation Nr: 0417328	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs death pension benefits in the 
amount of $915.50.  


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her son-in-law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  He died in April 2000.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA), Regional Office (RO) in Roanoke, Virginia, 
which denied the appellant's request for waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$915.50, on the basis that the request was not filed in a 
timely manner.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The question to be answered in this case is whether the 
appellant has submitted a timely request for waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $915.50.   

Under the applicable regulations, a request for waiver of an 
indebtedness, other than for loan guaranty, shall only be 
considered if made within 180 days following the date of a 
notice of the indebtedness to the debtor.  The 180 day period 
may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee that, as a 
result of an error by either VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
C.F.R. § 1.963(b) (2003); see also 38 U.S.C.A. § 5302(a) 
(West 2002).

By decision dated in September 2002, the RO notified the 
appellant that the Committee denied her request for waiver of 
recovery of an overpayment in the amount of $915.50, on the 
basis of the untimely waiver request.  The Committee based 
its determination on an October 2001 letter to the appellant 
that allegedly notified her of her debt and of her right to 
request a waiver of recovery of that debt.  According to the 
Committee, the appellant's original debt of $1,073.00 had 
been reduced to $915.50, which was the amount for waiver 
consideration.  

In the September 2002 decision, the Committe stated that the 
appellant was in receipt of death pension benefits, and that 
her award was terminated on October 11, 2001, due to her 
failure to return an Eligibility Verification Report to show 
continued eligibility to pension benefits.  Specifically, the 
Committee indicated that the appellant was notified of her 
debt by letter dated on October 27, 2001.  However, this 
letter is not of record.  As such, there is no evidence in 
the record that the appellant was informed of the 180-day 
time limit for the submission of a waiver request.    

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R. § 19.9 (2003).  In this case, since the timeliness of 
the appellant's request for a waiver of the indebtedness is 
at issue, further evidence, specifically, a copy of the 
notice of overpayment of death pension benefits in the amount 
of $1,073.00 (subsequently reduced to $915.50 for waiver 
consideration) issued to the appellant, should be associated 
with the record.

In view of the foregoing, the case is remanded for the 
following actions:   

1.  The RO should obtain a copy of the 
October 2001 notice of overpayment of 
death pension benefits in the amount of 
$1,073.00 issued to the appellant.  Once 
obtained, the copy of the October 2001 
letter should be associated with the 
claims file.  

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  

3.  The RO should then review and re-
adjudicate the issue on appeal.  If the 
decision remains adverse to the 
appellant, the RO should provide the 
appellant a supplemental statement of the 
case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.    

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


